Case 8:20-cv-01493-JDW-TGW Document 8 Filed 12/01/20 Page 1 of 10 PageID 51




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

HERNANDO JAVIER VERGARA,

       Petitioner,

v.                                                         Case No.: 8:20-cv-1493-T-27TGW
                                                     Criminal Case No.: 8:16-cr-21-T-27TGW
UNITED STATES OF AMERICA,

      Respondent.
___________________________________/

                                             ORDER

       BEFORE THE COURT are Petitioner Vergara’s Amended Motion Under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence (cv Dkt. 3), the United States’ Motion to Dismiss

(cv Dkt. 6), and Vergara’s Response (cv Dkt. 7). Upon review, Vergara’s § 2255 motion is

DENIED. The United States’ Motion to Dismiss is DENIED as moot.

                                         BACKGROUND

       In 2016, Vergara was indicted and charged with transportation of child pornography, in

violation of 18 U.S.C. § 2252(a)(1) and (b)(1) (Count One), and possession of child pornography,

in violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2) (Count Two). (cr Dkt. 1). Following a bench

trial, he was found guilty on both counts. (cr Dkt. 36). He was sentenced to 96 months

imprisonment, followed by a life term of supervised release. (cr Dkts. 53, 62). His convictions and

sentence were affirmed on appeal, and the Supreme Court denied his petition for writ of certiorari

on October 1, 2018. (cr Dkts. 55, 68, 70); see also United States v. Vergara, 884 F.3d 1309 (11th

Cir.), cert. denied, 139 S. Ct. 70 (2018).



                                                1
Case 8:20-cv-01493-JDW-TGW Document 8 Filed 12/01/20 Page 2 of 10 PageID 52




        Vergara filed his initial § 2255 motion on June 26, 2020. (cv Dkt. 1 at 7). He was directed

to file an amended motion on the prescribed form, which he filed on July 14, 2020. (cv Dkts. 2,

3). He raises three grounds for relief, contending that under United States v. Haymond, 139 S. Ct.

2369 (2019), his life term of supervised release violates the Fifth, Sixth, and Eighth Amendments.

(cv Dkt. 3 at 4-7). As the United States correctly contends, his claims are untimely. (cv Dkt. 6).

The claims are, in any event, without merit.1

                                                DISCUSSION

         In summary, Vergara is not entitled to relief because his claims are untimely and without

merit. Specifically, his claims do not arise under Haymond, which is not retroactively applicable

to cases on collateral review. Further, Eleventh Circuit precedent instructs that his term of

supervised release does not violate the double jeopardy clause, his right to trial by jury, or the

Eighth Amendment’s prohibition against cruel and unusual punishment.

Timeliness

        The Antiterrorism and Effective Death Penalty Act imposes a one-year statute of

limitations to file a § 2255 motion, which runs from the latest of:

        (1) the date on which the judgment of conviction becomes final;

        (2) the date on which the impediment to making a motion created by governmental action
            in violation of the Constitution or laws of the United States is removed, if the movant
            was prevented from making a motion by such governmental action;

        (3) the date on which the right asserted was initially recognized by the Supreme Court, if
            that right has been newly recognized by the Supreme Court and made retroactively
            applicable to cases on collateral review; or



        1
          An evidentiary hearing is unnecessary to resolve Vergara’s claims, since the § 2255 motion “and the files
and records of the case conclusively show that [he] is entitled to no relief.” 28 U.S.C. § 2255(b).

                                                        2
Case 8:20-cv-01493-JDW-TGW Document 8 Filed 12/01/20 Page 3 of 10 PageID 53




         (4) the date on which the facts supporting the claim or claims presented could have been
             discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). Vergara does not dispute that he failed to file his motion within one year of

when his judgment of conviction became final.2 Rather, he contends that “this issue is being raised

under [Haymond], which had not been decided at that time.” (cv Dkt. 3 at 4, 6, 7, 9, 11). He further

asserts that Haymond announced a new rule of constitutional law that is retroactively applicable

to cases on collateral review. (cv Dkt. 7 at 1-2). However, his contentions are without merit.

         First, contrary to Vergara’s assertions, courts have found that Haymond does not apply

retroactively to cases on collateral review. See, e.g., United States v. Salazar, 784 F. App’x 579,

584 (10th Cir. 2019), cert. denied, 140 S. Ct. 1232 (2020) (noting that Haymond’s holding is

procedural and finding that “a reasonable jurist could not debate the conclusion that Haymond is

not retroactive and does not satisfy section 2255(f)(3)”); see also In re Dixon, No. 20-12327-C,

2020 U.S. App. LEXIS 21081, at *6 (11th Cir. July 7, 2020) (denying application for second or

successive § 2255 motion); In re Taylor, No. 20-12330, 2020 U.S. App. LEXIS 20942, at *5 (11th

Cir. July 6, 2020) (same). As the Eleventh Circuit explained in the § 2255(h)(2) context, “the

Supreme Court has not made Haymond retroactively applicable on collateral review,” and

“precedent does not dictate that Haymond is retroactively applicable on collateral review because .

. . the line of cases that Haymond relied on [is] not retroactive.” In re Dixon, 2020 U.S. App.

LEXIS 21081, at *6.3


         2
            Vergara’s judgment of conviction became final on October 1, 2018, when the Supreme Court denied his
petition for writ of certiorari. (cr Dkt. 70); see Washington v. United States, 243 F.3d 1299, 1300-01 (11th Cir. 2001).
He placed his initial § 2255 motion in the prison mailing system on June 26, 2020, more than one year later. (cv Dkt.
1 at 7); (cv Dkt. 1-1); see Adams v. United States, 173 F.3d 1339, 1341 (11th Cir. 1999).
         3
           Vergara’s reliance on United States v. Carpenter, No. 17-15683-AA, 2019 U.S. App. LEXIS 26790 (11th
Cir. Sept. 4, 2019), is unavailing. (cv Dkt. 7 at 2). In Carpenter, the defendant had filed a “Motion to Strike a Portion

                                                           3
Case 8:20-cv-01493-JDW-TGW Document 8 Filed 12/01/20 Page 4 of 10 PageID 54




         Second, Vergara has not demonstrated that his claims arise under Haymond. See id. In

Haymond, the Supreme Court held that a provision in 18 U.S.C. § 3583(k), which requires

revocation of supervised release and a minimum term of five years imprisonment for sex offenders

who commit certain crimes while on supervised release, violates the Fifth and Sixth Amendments.

139 S. Ct. at 2373. Unlike Haymond, however, Vergara argues that his term of supervised release

violates the Fifth Amendment’s double jeopardy clause, violates the Sixth Amendment because it

exposes him to possible imprisonment without a jury verdict, and violates the Eighth Amendment

because it allows for a penalty exceeding the statutory maximum sentence. See (cv Dkt. 3). Indeed,

he does not claim that he is subject to mandatory revocation of supervised release and

imprisonment based on a non-jury finding that he was a sex offender who committed a crime

enumerated in § 3583(k).

         Accordingly, he is unable to rely on § 2255(f)(3) to render his motion timely. And he does

not contend there is any basis to toll the statute of limitations.4 The motion is therefore untimely.

However, even if Vergara’s claims are not untimely, they are without merit.




of 18 U.S.C. § 3583(k) as Unconstitutional,” which was denied by the district court. See United States v. Carpenter,
No. 2:09-cr-36-FtM-29SPC, 2017 U.S. Dist. LEXIS 200347 (M.D. Fla. Dec. 6, 2017). On appeal, the Eleventh Circuit
granted a joint motion to vacate judgment on revocation of supervised release, and remanded the matter for “further
revocation proceedings, in light of the Supreme Court’s recent decision in [Haymond].” Carpenter, 2019 U.S. App.
LEXIS 26790, at *1. The Eleventh Circuit did not determine whether Haymond applies retroactively to cases on
collateral review.
         4
           Vergara’s assertions do not support a finding of equitable tolling, which requires him to show that he
untimely filed “because of extraordinary circumstances that are both beyond his control and unavoidable even with
diligence.” Outler v. United States, 485 F.3d 1273, 1280 (11th Cir. 2007) (citations omitted). He fails to show
extraordinary circumstances and due diligence. Actual innocence also provides an exception to the statute of
limitations “when the petitioner presents new evidence that ‘shows it is more likely than not that no reasonable juror
would have convicted the petitioner.’” Gore v. Crews, 720 F.3d 811, 817 (11th Cir. 2013) (citation omitted). Vergara
does not present evidence to support such a finding.

                                                          4
Case 8:20-cv-01493-JDW-TGW Document 8 Filed 12/01/20 Page 5 of 10 PageID 55




Ground One

       In Ground One, Vergara asserts that “Supervised Release Violates the 5th Amendment’s

Prohibition against Double Jeopardy.” (cv Dkt. 3 at 4). He explains that “[s]upervised release must

necessarily be applied only where the exact elements of another violation of law have to be proven,

thus failing the Supreme Court’s test to determine if a statute violates Double Jeopardy.” (Id.); see

also (cv Dkt. 3-1 at 2-4). These contentions are without merit.

       The double jeopardy clause provides that no person shall “be subject for the same offence

to be twice put in jeopardy of life or limb.” U.S. Const. amend. V. “This protection applies both

to successive punishments and to successive prosecutions for the same offense.” United States v.

Woods, 127 F.3d 990, 991-92 (11th Cir. 1997) (citation omitted). Vergara cites no persuasive

authority in support of his contention that his term of supervised release violates the double

jeopardy clause because “[s]upervised release must necessarily be applied only where the exact

elements of another violation of law have to be proven,” or that “every time a supervised release

revocation hearing is held, the defendant is, for a second time, third time, fourth time, ad infinitum

time, subjected to jeopardy of life or limb.” (cv Dkt. 3 at 4); (cv Dkt. 3-1 at 3). Rather, his term of

supervised release has not been revoked. And as the Eleventh Circuit explained in Woods,

           revocation of probation for commission of a subsequent criminal offense
           does not constitute punishment for that criminal offense for purposes of
           double jeopardy; rather, revocation of probation constitutes a modification
           of the terms of the original sentence and implicates solely the punishment
           initially imposed for the offense conduct underlying that sentence.
           …
           [R]evocation of probation constitutes part of a defendant’s original sentence
           and does not preclude subsequent prosecution for the criminal conduct that
           gave rise to the probation revocation.




                                                  5
Case 8:20-cv-01493-JDW-TGW Document 8 Filed 12/01/20 Page 6 of 10 PageID 56




127 F.3d at 992-93.5 Moreover, following Haymond, the Eleventh Circuit has reiterated that

“[p]unishment imposed upon the revocation of supervised release is a modification of the sentence

imposed for the original offense; it is not punishment for the conduct that violated the terms of

supervised release.” United States v. Paul, 826 F. App’x 809, 814 (11th Cir. 2020) (rejecting

double jeopardy challenge).

        Accordingly, Vergara’s term of supervised release does not violate the double jeopardy

clause, and he is not entitled to relief on this ground.

Ground Two

         In Ground Two, Vergara asserts that “Supervised Release Violates the 6th Amendment’s

guarantee of a right to trial by jury (due process).” (cv Dkt. 3 at 5). He explains:

             Supervised release exposes a defendant to revocation proceedings that carry
             penalty of additional prison time beyond his 96 month sentence without the
             benefit of a jury verdict. He has standing due to being sentenced to
             supervised release.

(Id.); see also (cv Dkt. 3-1 at 4-5). These contentions are without merit.

        First, Vergara’s supervised release has not been revoked. And he cites no persuasive

authority in support of his contention that, following Haymond, the imposition of supervised

release violates a defendant’s right to a jury trial. Rather, the Eleventh Circuit has continued to

uphold 18 U.S.C. § 3583(e)(3), which provides for revocation of supervised release. See, e.g.,

United States v. Walton, 819 F. App’x 731, 733-34 (11th Cir. 2020); United States v. Patterson,




        5
           In Woods, the Eleventh Circuit clarified that “[f]or purposes of our analysis within the framework of the
Double Jeopardy Clause, there is no substantive distinction between revocation of probation and supervised
release.” 127 F.3d at 993 n.1.

                                                         6
Case 8:20-cv-01493-JDW-TGW Document 8 Filed 12/01/20 Page 7 of 10 PageID 57




No. 19-13716, 2020 WL 5946634, at *2-3 (11th Cir. Oct. 7, 2020). As the Eleventh Circuit

explains,

            In United States v. Cunningham, [607 F.3d 1264 (11th Cir. 2010)] we held
            that § 3583(e)(3) does not violate the Fifth Amendment right to due process
            or the Sixth Amendment right to a jury trial. The violation of supervised
            release need only be proven by a preponderance of the evidence, and there
            is no right to trial by jury in a supervised release revocation hearing.

            [The defendant] argues that [Haymond] casts doubt on the constitutionality
            of § 3583(e), and thus our holding in Cunningham. In Haymond, the
            Supreme Court held that § 3583(k) violates the Fifth and Sixth Amendments
            because it imposes a new mandatory minimum sentence upon revocation of
            supervised release based on additional judge-found facts. But it clarified
            that its holding was “limited to § 3583(k),” and it explicitly did not address
            the constitutionality of § 3583(e) or (g). Haymond therefore does not
            overrule or abrogate our precedent in Cunningham regarding the
            constitutionality of § 3583(e).

Walton, 819 F. App’x at 733-34 (internal quotation marks, citations, and brackets omitted).

       Accordingly, binding Eleventh Circuit precedent instructs that the imposition of supervised

release does not violate Vergara’s Sixth Amendment right to a jury trial, notwithstanding the

possibility that the term might be revoked based on non-jury findings. He is therefore not entitled

to relief on this ground.

Ground Three

       In Ground Three, Vergara asserts that “Supervised Release Violates the 8th Amendment’s

prohibition on Cruel and unusual punishment because it exposes a defendant to a prison term that

goes beyond the statutory maximum for his crime.” (cv Dkt. 3 at 7). He explains:

            Supervised release has not [sic] protections to prevent a defendant from
            serving prison time that exceeds the statutory maximum for his crime. Any
            prison time a defendant is sentenced to is considered to be a part of the
            original sentence, so a revocation that adds more than 24 Mos in this
            instance would place the defendant in prison beyond his maximum
            sentence.

                                                  7
Case 8:20-cv-01493-JDW-TGW Document 8 Filed 12/01/20 Page 8 of 10 PageID 58




(Id.); see also (cv Dkt. 3-1 at 5-6). These contentions are without merit.

       First, Vergara’s supervised release has not been revoked, and he does not explain how a

term of imprisonment exceeding 24 months would “place [him] in prison beyond his maximum

sentence.” Indeed, although he was sentenced to 96 months and his sentencing guidelines range

was 87 to 108 months, the statutory maximum term on Count One was 20 years. (cr Dkt. 47 ¶¶ 71-

72). Second, he cites no authority in support of his contention that his term of supervised release

violates the Eighth Amendment because it may result in a term of imprisonment exceeding his

crimes’ statutory maximum. Rather, the Eleventh Circuit has found that the possibility of a

revocation of supervised release increasing a defendant’s term of imprisonment beyond the

statutory maximum does not violate the Fifth and Sixth Amendments. See United States v. Horne,

789 F. App’x 139, 142-43 (11th Cir. 2019). As the Eleventh Circuit explains:

           [The defendant] has shown no violation of his Fifth and Sixth Amendment
           rights when the district court imposed a new term of imprisonment that
           exceeded the statutory maximum sentence available for his original crime
           of conviction without conducting a jury trial.

           [He] requests a remand for resentencing, arguing that the Supreme Court’s
           recent decision in [Haymond], cast fresh light on the constitutionality of §
           3583(e)(3). We disagree. Haymond explicitly reserved the question of
           whether § 3583(e)(3) violates Apprendi. Because Haymond did not overrule
           or abrogate our precedent, [his] argument fails.

Horne, 789 F. App’x at 143; see also Paul, 826 F. App’x at 814-15.

       And the Eleventh Circuit has upheld life terms of supervised release in child pornography

cases. See, e.g., United States v. Moriarty, 429 F.3d 1012, 1023-25 (11th Cir. 2005) (rejecting

Eighth Amendment challenge); United States v. Rosenthal, 295 F. App’x 985, 988 (11th Cir.




                                                 8
Case 8:20-cv-01493-JDW-TGW Document 8 Filed 12/01/20 Page 9 of 10 PageID 59




2008).6 Indeed, Vergara faced a statutory minimum term of supervised release of 5 years to life,

and his sentence was affirmed on appeal. (cr Dkt. 47 ¶¶ 76-78); Vergara, 884 F.3d at 1313; see

also Moriarty, 429 F.3d at 1024 (noting that, “[i]n general, a sentence within the limits imposed

by statute is neither excessive nor cruel and unusual under the Eighth Amendment” (citation

omitted)). In summary, Vergara is not entitled to relief on this ground.7

                                     Certificate of Appealability (“COA”)

         A COA may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right,” which requires Vergara to demonstrate “that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,

537 U.S. 322, 327 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000) (discussing

standard for procedural rulings). I find that jurists of reason could not disagree with the resolution

of Vergara’s constitutional claims or the procedural rulings, or conclude that the issues presented

are adequate to deserve encouragement to proceed further. Because he has not met the required

standard, he is not entitled to a COA and cannot appeal in forma pauperis.




         6
          The Eleventh Circuit has further found that a life term of supervised release with a restriction on the use of
computers does not violate a defendant’s constitutional rights where the restriction is “tailored” to the offense of
conviction and “reasonably related to legitimate sentencing considerations.” See, e.g., United States v. Bobal, No. 19-
10678, 2020 WL 7021549, at *1, 4 (11th Cir. Nov. 30, 2020).
         7
           To the extent Vergara attempts to challenge the constitutionality of 18 U.S.C. § 3583 independent of the
specific claims he raises, see (cv Dkt. 3-1 at 6), he does not identify the basis of his challenge and cites no authority
in support. See Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991) (noting that conclusory, unsupported claims
are insufficient). Any such claim is without merit and due to be denied.

                                                           9
Case 8:20-cv-01493-JDW-TGW Document 8 Filed 12/01/20 Page 10 of 10 PageID 60




                                           CONCLUSION

        Petitioner Vergara’s § 2255 motion is untimely and without merit. Accordingly, the motion

is DENIED (cv Dkt. 3). The United States’ Motion to Dismiss is DENIED as moot. (cv Dkt. 6).

The Clerk is directed to enter judgment in the United States’ favor and against Vergara, and to

CLOSE this case.

        DONE AND ORDERED this 1st day of December, 2020.




                                             /s/ James D. Whittemore
                                             JAMES D. WHITTEMORE
                                             United States District Judge


Copies to: Petitioner, Counsel of Record




                                               10
